Case 2:19-cv-07934-DMG-SS Document 25-10 Filed 06/25/20 Page 1 of 6 Page ID #:366



1    Tauler Smith LLP
     Robert Tauler (SBN 241964)
2
     rtauler@taulersmith.com
3    Valerie Saryan (SBN 297115)
     vsaryan@taulersmith.com
4
     626 Wilshire Blvd., Suite 510
5    Los Angeles, California 90017
     Tel. (213) 927-9270
6
7    Attorneys for Defendants
     Kyle Oreffice and
8    Give Back Media, LLC
9
10                        THE UNITED STATES DISTRICT COURT
11              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13   ARYA TOUFANIAN, an individual,           Case No. 2:19-cv-07934-DMG-SS
14         Plaintiff,                         REQUEST FOR JUDICIAL NOTICE
15                                            IN SUPPORT OF DEFENDANTS’
           v.                                 MOTION TO STRIKE PLAINTIFF’S
16                                            COMPLAINT PURSUANT TO
17   KYLE OREFFICE, an individual,            CALIFORNIA CODE OF CIVIL
     GIVE BACK MEDIA, LLC, a Georgia          PROCEDURE § 425.16
18
     limited liability company; and DOES 1-
19   10,                                      Date:         July 24, 2020
                                              Time:         9:30 a.m.
20
           Defendants.                        Courtroom:    8C
21
22
23
24
25
26
27
28

     RJN in Support                                        Case No. 2:19-cv-07934-DMG-SS
2    of Defendants’ Anti-SLAPP Motion
7
Case 2:19-cv-07934-DMG-SS Document 25-10 Filed 06/25/20 Page 2 of 6 Page ID #:367



1                               REQUEST FOR JUDICIAL NOTICE
2          Defendants Kyle Oreffice and Give Back Media, LLC, by and through their
3    counsel of record, hereby request the Court to take Judicial Notice, pursuant to Federal
4    Rule of Evidence 201, of the following:
5          1.     Biographical entry on Arya Toufanian taken from the website at
6    http://trendcelebsnow.com/aryatoufanian-net-worth obtained on June 4, 2020,
7    attached hereto as Exhibit 1. Defendants request that the Court take judicial notice of
8    the existence of this webpage, not the contents of this webpage. Zeiger v. WellPet
9    LLC, N.D.Cal.2018, 304 F.Supp.3d 837 (On motion to dismiss, District court takes
10   judicial notice of existence of documents available on FDA’s website, but not their
11   contents.)
12         2.     Biographical entry on Arya Toufanian taken from the website at
13   http://celebstrendnow.com/aryatoufanian-net-worth obtained on June 4, 2020,
14   attached hereto as Exhibit 2. Defendants request that the court take judicial notice of
15   the existence of this webpage, not the contents of this webpage. Zeiger v. WellPet
16   LLC, N.D.Cal.2018, 304 F.Supp.3d 837. (On motion to dismiss, District court takes
17   judicial notice of existence of documents available on FDA’s website, but not their
18   contents.)
19         3.     Biographical entry on Arya Toufanian taken from the website at
20   http://www.famousbirthdays.com/people/arya-toufanian.html obtained on June 4,
21   2020, attached hereto as Exhibit 3. Defendants request that the court take judicial
22   notice of the existence of this webpage, not the contents of this webpage. Zeiger v.
23   WellPet LLC, N.D.Cal.2018, 304 F.Supp.3d 837. (On motion to dismiss, District court
24   takes judicial notice of existence of documents available on FDA’s website, but not
25   their contents.)
26         4.     Biographical entry on Arya Toufanian taken from the website at
27   http://en.everybodywiki.com/Arya_Toufanian obtained on June 4, 2020, attached
28   hereto as Exhibit 4. Defendants request that the Court take judicial notice of the
                                               –1–
     RJN in Support                                           Case No. 2:19-cv-07934-DMG-SS
2    of Defendants’ Anti-SLAPP Motion
7
Case 2:19-cv-07934-DMG-SS Document 25-10 Filed 06/25/20 Page 3 of 6 Page ID #:368



1    existence of this webpage, not the contents of this webpage. Zeiger v. WellPet LLC,
2    N.D.Cal.2018, 304 F.Supp.3d 837. (On motion to dismiss, District court takes judicial
3    notice of existence of documents available on FDA’s website, but not their contents.)
4          5.     News Article titled “I’M SHMACKED: Inside The Brand That Glorifies
5    The Worst Parts Of College Partying,” written by Pamela Engel and Allan Smith, and
6    published by Business Insider (https://www.businessinsider.com/im-shmacked-
7    college-parties-2014-9) on September 3, 2014, attached hereto as Exhibit 5, on the
8    grounds that the court may take judicial notice of news articles. In re Am. Funds Sec.
9    Litig., 556 F. Supp. 2d 1100, 1105 (C.D. Cal. 2008), vacated and remanded, 395 F.
10   App'x 485 (9th Cir. 2010) (District court took judicial notice of various news articles
11   reporting Securities and Exchange Commission’s investigation of mutual fund
12   companies’ alleged improper sales practices.)
13         6.     News Article titled “I’m Shmacked Founder Threatens Business Insider
14   Reporter’s Anus,” written by Tyler Kingkade, and published by HuffPost
15   (https://www.huffpost.com/entry/im-shmacked-business-insider-twitter_n_5614591)
16   on September 3, 2014, attached hereto as Exhibit 6, on the grounds that the court may
17   take judicial notice of news articles. In re Am. Funds Sec. Litig., 556 F. Supp. 2d
18   1100, 1105 (C.D. Cal. 2008), vacated and remanded, 395 F. App'x 485 (9th Cir.
19   2010) (District court took judicial notice of various news articles reporting Securities
20   and Exchange Commission’s investigation of mutual fund companies’ alleged
21   improper sales practices.)
22         7.     News Article titled “Thousands of College Kids Paid to Work for a Viral
23   Party Kingpin. What Could Go Wrong?” written by Taylor Lorenz, and published by
24   The New York Times (https://www.nytimes.com/2019/11/06/style/arya-toufanian-im-
25   shmacked.html) on November 6, 2019, attached hereto as Exhibit 7, on the grounds
26   that the court may take judicial notice of news articles. In re Am. Funds Sec. Litig.,
27   556 F. Supp. 2d 1100, 1105 (C.D. Cal. 2008), vacated and remanded, 395 F. App'x
28   485 (9th Cir. 2010) (District court took judicial notice of various news articles
                                               –2–
     RJN in Support                                            Case No. 2:19-cv-07934-DMG-SS
2    of Defendants’ Anti-SLAPP Motion
7
Case 2:19-cv-07934-DMG-SS Document 25-10 Filed 06/25/20 Page 4 of 6 Page ID #:369



1    reporting Securities and Exchange Commission’s investigation of mutual fund
2    companies’ alleged improper sales practices.)
3          8.     Statement of Claim filed in the Superior Court of the District of Columbia
4    in the matter of Arya Toufanian v. Jerry Shukes (Case No. 2020 SC3 00003), dated
5    January 2, 2020, attached hereto as Exhibit 8, on the grounds that a court may take
6    judicial notice of a complaint in another lawsuit, in a motion to dismiss. Rothman v.
7    Gregor, C.A.2 (N.Y.) 2000, 220 F.3d 81.
8          9.     Statement of Claim filed in the Superior Court of the District of Columbia
9    in the matter of Arya Toufanian v. Michael Wrubel (Case No. 2020 SC3 00005), dated
10   January 2, 2020, attached hereto as Exhibit 9, on the grounds that a court may take
11   judicial notice of a complaint in another lawsuit, in a motion to dismiss. Rothman v.
12   Gregor, C.A.2 (N.Y.) 2000, 220 F.3d 81.
13         10.    News Article titled “University of Shmacked,” written by Jennifer Conlin,
14   and published by The New York Times
15   (https://www.nytimes.com/2012/09/23/fashion/campus-life-gains-more-exposure-on-
16   the-web.html ) on September 21, 2012, attached hereto as Exhibit 10, on the grounds
17   that the court may take judicial notice of news articles. In re Am. Funds Sec. Litig.,
18   556 F. Supp. 2d 1100, 1105 (C.D. Cal. 2008), vacated and remanded, 395 F. App'x
19   485 (9th Cir. 2010) (District court took judicial notice of various news articles
20   reporting Securities and Exchange Commission’s investigation of mutual fund
21   companies’ alleged improper sales practices.)
22         11.    Screenshots obtained on June 8, 2020, of the Twitter, Facebook, and
23   YouTube accounts for I’m Shmacked, of Arya Toufanian’s Twitter and Instagram
24   accounts, and of Sensastocks’ Instagram account, showing the number of followers
25   for each social media account, collectively attached hereto as Exhibit 11, on the
26   grounds that the court may take judicial notice of information publicly announced on
27   plaintiff’s social media account webpages, as long as the website’s authenticity is not
28
                                               –3–
     RJN in Support                                            Case No. 2:19-cv-07934-DMG-SS
2    of Defendants’ Anti-SLAPP Motion
7
Case 2:19-cv-07934-DMG-SS Document 25-10 Filed 06/25/20 Page 5 of 6 Page ID #:370



1    in dispute and it is capable of accurate and ready determination. See Doron Precision
2    Systems, Inc. v. FAAC, Inc., S.D.N.Y.2006, 423 F.Supp.2d 173.
3
4
5                                         Respectfully submitted,
6
7
     Dated: June 25, 2020                 TAULER SMITH LLP
8
9                                         By: /s/Robert Tauler
                                          Robert Tauler, Esq.
10                                        Attorneys for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             –4–
     RJN in Support                                         Case No. 2:19-cv-07934-DMG-SS
2    of Defendants’ Anti-SLAPP Motion
7
Case 2:19-cv-07934-DMG-SS Document 25-10 Filed 06/25/20 Page 6 of 6 Page ID #:371



1                                CERTIFICATE OF SERVICE
2    Toufanian v. Oreffice, et al, Case No.: 2:19-cv-07934-DMG-SS
3              I hereby certify that on June 25, 2020, copies of REQUEST FOR JUDICIAL
4    NOTICE         IN   SUPPORT        OF DEFENDANTS’ MOTION            TO    STRIKE
5    PLAINTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL
6    PROCEDURE § 425.16 were filed electronically through the Court’s CM/ECG
7    system, and served by U.S. mail on all counsel of record unable to accept electronic
8    filing.
9
10
11                                         Tauler Smith LLP
12
                                           By: /s/Robert Tauler
13                                         Robert Tauler
                                           Attorneys for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             –1–
     RJN in Support                                         Case No. 2:19-cv-07934-DMG-SS
2    of Defendants’ Anti-SLAPP Motion
7
